                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

TROY ALEX SCHNEIDER,

                       Plaintiff,                      Case No. 1:19-cv-935

v.                                                     Honorable Paul L. Maloney

MUSKEGON COUNTY SHERIFF
DEPARTMENT et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated at the Muskegon County Jail in Muskegon. The

events about which he complains occurred at that facility. Plaintiff sues the Muskegon County
Sheriff Department, Sheriff Michael Poulin, Health West1 Director Julia Pivot, and County Jail

Nursing Supervisor David Lopez.

                   Plaintiff alleges that on January 15, 2019, he turned himself in to the Muskegon

County Jail as a parole violator sentenced to a 45 day sanction. Plaintiff told the intake officers

that he needed to be seen by Health West for Mental Health medications. Plaintiff states that he

filed between three and five medical health requests, but that Defendant Lopez did not get Plaintiff

in to see a social worker for 33 days, after which it took an additional 7 to10 days to see a doctor

from Health West.

                   Plaintiff filed a grievance in February, but he did not receive a response. Plaintiff

filed a formal complaint in person on the computer at Health West in March of 2019. However,

no one responded to Plaintiff’s complaint. Plaintiff states that shortly after he was released from

the jail on March 1, 2019, he was admitted into a residential treatment center for a mental health

breakdown. Plaintiff claims that the delay in treatment violated his rights under the Eighth

Amendment and that the lack of a response to his grievance and his formal complaint violated his

rights under the Fourteenth Amendment. Plaintiff seeks damages and equitable relief.

II.       Failure to state a claim

                   A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory


1
    Formerly Muskegon County Community Mental Health. See https://healthwest.net/.


                                                       2
statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Muskegon County Sheriff Department

                Plaintiff names the Muskegon County Sheriff Department as a Defendant in this

case. The sheriff department does not exist as a separate legal entity; it is simply an agent of the

county. Vine v. Cty. of Ingham, 884 F. Supp. 1153, 1158 (W.D. Mich. 1995) (citing Hughson v.

Cty. of Antrim, 707 F. Supp. 304, 306 (W.D. Mich. 1988) and Bayer v. Almstadt, 185 N.W.2d 40,
                                                   3
44 (Mich. Ct. App. 1970)). However, construing Plaintiff’s pro se complaint with all required

liberality, Haines, 404 U.S. at 520, the Court assumes that Plaintiff intended to sue Muskegon

County. Muskegon County may not be held vicariously liable for the actions of its employees

under § 1983. See Connick v. Thompson, 563 U.S. 51, 60 (2011); City of Canton v. Harris, 489

U.S. 378, 392 (1989); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Instead, a county

is liable only when its official policy or custom causes the injury. Id.

               Plaintiff’s allegations against the county essentially rest on a theory of vicarious

liability and therefore do not state a claim. Id. To the extent that Plaintiff suggests the existence

of a policy or custom which resulted in a delay in his receipt of mental health care, or interfered

with his use of the grievance procedure, his allegations are wholly conclusory. As the Supreme

Court has instructed, to demonstrate that a municipality had an unlawful custom, a plaintiff must

show that the municipality was deliberately indifferent to “practices so persistent and widespread

as to practically have the force of law.” Connick, 563 U.S. at 60. Plaintiff cites no prior incidents

demonstrating a widespread pattern. He merely suggests that such a pattern exists. Conclusory

allegations of unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555 (2007). Plaintiff therefore

fails to state a claim against Muskegon County. Accordingly, the Court will dismiss the Muskegon

County Sheriff Department.

IV.    Fourteenth Amendment due process

               Plaintiff claims that Defendants Poulin, Lopez, and Pivot violated his due process

rights when they failed to respond to his grievances and formal complaint. Plaintiff has no due

process right to file a prison grievance. The courts repeatedly have held that there exists no

constitutionally protected due process right to an effective prison grievance procedure. See Hewitt

v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th
                                                  4
Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x

568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th

Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v.

Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law does not create a liberty

interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan

v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907,

at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance process,

Defendants’ conduct did not deprive him of due process.

V.     Eighth Amendment

               Plaintiff claims that the delay of 33 days in his receipt of mental health treatment

violated his Eighth Amendment rights and that Defendants Pivot and Lopez are responsible for the

delay. The Eighth Amendment prohibits the infliction of cruel and unusual punishment against

those convicted of crimes. U.S. Const. amend. VIII. The Eighth Amendment requires prison

officials to provide medically necessary mental health treatment to inmates. See Estelle v. Gamble,

429 U.S. 97, 103 (1976); Government of the Virgin Islands v. Martinez, 239 F.3d 293, 301 (3d Cir.

2001); Lay v. Norris, No. 88-5757, 1989 WL 62498, at *4 (6th Cir. June 13, 1989); Potter v. Davis,

No. 82-5783, 1985 WL 13129, at * 2 (6th Cir. April 26, 1985). The Eighth Amendment is violated

when a prison official is deliberately indifferent to the serious medical needs of a prisoner. Id. at

104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied
                                                 5
“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical

treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

               Plaintiff’s allegations against Defendants Pivot and Lopez in this case are entirely

conclusory. Plaintiff states that he told the intake officer that he needed to be seen by Health West

for mental health medications on January 15, 2019. Plaintiff subsequently filed between three and

five health request forms, but was not seen by a social worker until 33 days later. Plaintiff fails to

specifically allege the nature of his mental health condition, nor does he allege facts showing that

Defendants Pivot and Lopez were actually aware that he was suffering from a serious mental health

condition that required immediate care. The fact that Plaintiff was placed in residential mental

health treatment after his release from jail does not support his claim that Defendants were

deliberately indifferent to a serious need while he was confined in the jail. The Court concludes



                                                  6
that Plaintiff’s allegations against Defendants Pivot and Lopez do not rise to the level of an Eighth

Amendment violation.

VI.    Respondeat superior

               To the extent that Plaintiff is complaining that Defendants Poulin, Pivot, and Lopez

failed to conduct an investigation in response to his grievances, the Court notes that government

officials may not be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t

of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A

claimed constitutional violation must be based upon active unconstitutional behavior. Grinter v.

Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002).

The acts of one’s subordinates are not enough, nor can supervisory liability be based upon the

mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d

881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a

supervisor denied an administrative grievance or failed to act based upon information contained in

a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons that the Court dismisses the action, the Court discerns no good-faith basis for an appeal.

                                                  7
                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     January 16, 2020                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  8
